          Case 6:20-cv-00046-ADA Document 29 Filed 10/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 COMPUTER CIRCUIT OPERATIONS LLC,

                                 Plaintiff                Civil Action No.: 6:20-cv-00046-ADA

         v.                                                      Jury Trial Demanded

 SOCIONEXT INC.,

                                 Defendant


JOINT MOTION TO STAY DEADLINES AS TO SOCIONEXT INC. AND NOTICE OF
                    SETTLEMENT IN PRINCIPLE

        Plaintiff Computer Circuit Operations LLC and Defendant Socionext Inc. (“Socionext”)

(collectively, “parties”) respectfully file this Joint Motion to Stay All Deadlines. The parties

hereby notify the Court that they have reached an agreement in principle to settle this matter. The

parties request that the Court stay all deadlines in this action for thirty (30) days so that the

parties can finalize a written settlement agreement and prepare appropriate dismissal papers.




Respectfully submitted,



By: /s/ Dmitry Kheyfits                                By: /s/ Vincent J. Belusko
Dmitry Kheyfits                                        Richard D Milvenan
dkheyfits@kblit.com                                    (Texas State Bar No. 14171800)
Brandon G. Moore                                       rmilvenan@mcginnislaw.com
bmoore@kblit.com                                       MCGINNIS LOCHRIDGE LLP
KHEYFITS BELENKY LLP                                   600 Congress Ave., Suite 2100
108 Wild Basin Road, Suite 250                         Austin, Texas 78701
Austin, TX 78746                                       Telephone: (512) 495-6000
Tel: 737-228-1838                                      Facsimile: (512) 495-6093


                                                   1
        Case 6:20-cv-00046-ADA Document 29 Filed 10/29/20 Page 2 of 3




Fax: 737-228-1843                            Vincent J. Belusko (pro hac vice)
                                             vbelusko@mofo.com
Andrey Belenky                               MORRISON & FOERSTER LLP
New York State Bar No. 4524898               707 Wilshire Boulevard, Suite 6000
abelenky@kblit.com                           Los Angeles, California 90017-3543
Hanna G. Cohen (Admitted Pro Hac Vice)       Telephone: (213) 892-5200
hgcohen@kblit.com                            Facsimile: (213) 892-5454
New York State Bar No. 4471421
KHEYFITS BELENKY LLP                         A. Max Olson (pro hac vice)
1140 Avenue of the Americas, 9th Floor       aolson@mofo.com
New York, New York 10036                     Akira Irie (pro hac vice)
Tel. (212) 203-5399                          airie@mofo.com
Fax. (212) 203-6445                          Yuka Teraguchi (pro hac vice)
                                             yteraguchi@mofo.com
Raymond W. Mort, III                         MORRISON & FOERSTER LLP
Texas State Bar No. 00791308                 Shin-Marunouchi Building, 29th Floor
raymort@austinlaw.com                        1-5-1 Marunouchi, Chiyoda-ku
THE MOST LAW FIRM, PLLC                      Tokyo 100-6529, Japan
106 E. Sixth Street, Suite 900               Telephone: +81 (3) 3214-6522
Austin, Texas 78701                          Facsimile: +81 (3) 3214-6512
Tel/Fax: (512) 865-7950
                                             Attorneys for Defendant Socionext Inc.
Attorneys for
Computer Circuit Operations LLC




                                         2
         Case 6:20-cv-00046-ADA Document 29 Filed 10/29/20 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

       On October 29, 2020, the undersigned counsel conferred with opposing counsel

concerning the relief sought in this Motion, and was advised that opposing counsel did not

oppose this Motion.

                                                              /s/ Dmitry Kheyfits
                                                                Dmitry Kheyfits




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on October 29, 2020, and it was served via CM/ECF on all

counsel who are deemed to have consented to electronic service.

                                                              /s/ Dmitry Kheyfits
                                                                Dmitry Kheyfits




                                               3
